DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are allowed.

Terminal Disclaimer
The USPTO has approved, on 3/23/21, the Terminal Disclaimer filed on 3/23/21, with regards to double patenting in view of US application 16136607 and US patent 10754354.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	

	The following is the Examiner's statement of reasons for allowance:
	Hu discloses planning a flight path of a physical aircraft vehicle. A specification of a plurality of key locations within a virtual environment is received. A trajectory between the plurality of key locations is determined. A three-dimensional virtual preview of a flight on the trajectory is provided. Instructions for the physical aircraft vehicle to at least in part follow the trajectory is generated.
	Liu discloses systems and methods for controlling a movable object within an environment. In one aspect, a method may comprise: determining, using at least one of a plurality of sensors carried by the movable object, an initial location of the movable object; generating a first signal to cause the movable object to navigate within the environment; receiving, using the at least one of the plurality of sensors, sensing data pertaining to the environment; generating, based on the sensing data, an environmental map representative of at least a portion of the environment; receiving an instruction to return to the initial location; and generating a second signal to cause the movable object to return to the initial location, based on the environmental map.
	Lin discloses a method that includes receiving, from an image capture device, a first image frame of a sequence of image frames. The method also includes estimating, at a processor, a camera pose corresponding to the first image frame by comparing the first image frame to a second image frame. The second image frame precedes the first image frame in the sequence of image frames. The method further includes estimating, at the processor, a refined camera pose corresponding to the first image frame by 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claim 1. The prior art does generally discuss key elements related to claimed invention, including determination of key frames, measuring flight velocity of a UAV, and control of hovering. However, the claimed invention also recites aspects regarding obtaining a flight velocity of an unmanned aerial vehicle (UAV); obtaining an image frame as a keyframe in response to that the flight velocity satisfies a preset condition; and controlling hovering of the UAV using the keyframe as a reference object. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/